El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Ponce el demandante De-metrio Ortiz Ramírez siguió procedimiento de injunction contra Agustín y Lino Silva, con arreglo a la Ley No. 43 apro-bada en 13 de marzo de 1913, enmendada por la Ley No. 11 de 14 de noviembre de 1917, para recobrar la posesión de cierta finca rústica, y celebrado el juicio en que se practi-caron pruebas, dicha corte dictó sentencia en 22 de julio de 1919 declarando con lugar el injunction solicitado sin especial condenación de costas.
Contra esa sentencia, en cuanto ha sido pronunciada sin especial condenación de costas, interpuso el demandante re-curso de apelación para ante esta Corte Suprema.
No ha venido en la transcripción de autos exposición del *418caso y por esa razón solicitó la representación de la parte apelada qne fuera desestimado el recurso; pero como ya liemos resuelto distintas veces que la falta de exposición del caso no es causa legal para desestimar una apelación, no puede prosperar la moción de desestimación.
Examinando el legajo de la sentencia encontramos que ella infringe abiertamente la sección 5a de la Ley No. 43 ya. citada de 13 de marzo de 1913, cuya sección 5 a dice así:
“Sección. 5a. — La corte dictará sentencia sin demora indebida. Se impondrán las costas a la parte contra la cual se dictare la sen-tencia. ”
La ley es clara y no necesita ser interpretada,
i Habiéndose dictado sentencia contra los demandados de-bieron imponérseles las costas por precepto imperativo de la ley, y procede por tanto la revocación de dicha sentencia en la parte en que ha sido apelada por el demandante.

Revocada la sentencia apelada por el deman-dante, imponiéndose las costas a los deman-dados.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.